PER CURIAM.
We affirm the orders at issue herein because we do not believe the appellants have demonstrated an abuse of discretion. Notwithstanding our affirmance we caution trial judges to be certain that child support orders are properly enforced even during the pendency of an action for modification by the parent obligated to make support payments. Children should not be deprived of support from a parent able to *1225pay even during the pendency of a modification proceeding.
ANSTEAD, DELL and STONE, JJ., concur.